[Cite as Ferriot v. Noga, 2016-Ohio-7949.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

JOSEPH FERRIOT II                                   C.A. No.      28136

        Appellant

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
ALICIA NOGA                                         COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellee                                    CASE No.   DR-2014-03-0846

                                 DECISION AND JOURNAL ENTRY

Dated: November 30, 2016



        HENSAL, Judge.

        {¶1}     Joseph Ferriot appeals a judgment of the Summit County Court of Common

Pleas, Domestic Relations Division, that ordered him to pay child support to Alicia Noga. For

the following reasons, this Court reverses.

                                               I.

        {¶2}     Mr. Ferriot and Ms. Noga have two minor children together. They have never

been married. In March 2014, Father filed a complaint, seeking to establish a parent-child

relationship with the children as well as an allocation of parental rights and responsibilities.

Although the parties eventually agreed to shared-parenting, with each parent having equal time

with the children, the case proceeded to a hearing before a magistrate regarding child support.

Following the hearing, the magistrate recommended that Father pay Mother approximately $350

a month in child support. The trial court adopted her decision that same day. Father objected to

the magistrate’s decision, arguing that she had miscalculated his income and incorrectly ordered
                                                    2


him to pay support when Mother has the higher income and they spend equal time with the

children. The trial court, however, overruled his objections. Father has appealed, assigning four

errors. This Court has reordered and combined some of the assignments of error for ease of

consideration.

                                                   II.

                                    ASSIGNMENT OF ERROR I

        THE TRIAL COURT ERRED BY FAILING TO ISSUE PROPER FINDINGS
        OF FACT AND CONCLUSIONS OF LAW EXPLAINING HOW OR WHY
        THE MAGISTRATE DETERMINED THAT MR. FERRIOT SHOULD BE THE
        CHILD SUPPORT OBLIGOR.

        {¶3}     Father argues that the trial court failed to make sufficient findings of fact to justify

making him the obligor parent even though he makes substantially less than Mother. Citing

Civil Rule 52, he argues that the court must make enough findings of fact to form an adequate

basis for its decision.

        {¶4}     Rule 52 provides that, “[w]hen questions of fact are tried by the court without a

jury, judgment may be general for the prevailing party unless one of the parties in writing

requests otherwise * * *, in which case, the court shall state in writing the findings of fact found

separately from the conclusions of law.” Upon review of the record, we note that the journal

entry that overruled Father’s objections to the magistrate’s decision includes two pages of factual

findings. To the extent that Father believes that those findings were insufficient to establish why

he should be the obligor for child support purposes, we note that he did not request additional

findings of fact under Rule 52. Accordingly, we cannot conclude that the trial court erred by

failing to include more factual findings in its decision. See Scarbrough v. Scarbrough, 9th Dist.

Lorain No. 00CA007743, 2001 WL 808974, *7 (July 18, 2001). Father’s first assignment of

error is overruled.
                                               3


                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY BASING
       FATHER[’]S CHILD SUPPORT OBLIGATION ON NON-RECURRING
       INCOME.

       {¶5}   Father argues that the trial court incorrectly included the amount that his business

deducted for depreciation in his income. Father testified that he is self-employed and runs a

snowplowing and lawn care business. Each month he withdraws $850 from the business’s

profits to pay his personal expenses. According to his tax returns, after those withdrawals and

other expenses, the business made $2,914 in 2014. That figure, however, included a deduction

of $8,287 that Father took for depreciation of the value of his business’s equipment by virtue of

it being one-year older. Finding that the depreciation was only a “paper loss,” the trial court

added $8,287 to Father’s income in the child support worksheet.

       {¶6}   Father argues that the $8,287 should not have been included in his income

because it is a non-recurring or unsustainable income or cash flow item under Section

3119.01(C)(8). He argues that the depreciation deduction was a tax-only transaction that does

not occur on a regular recurring basis. The problem with Father’s argument, however, is that

depreciation is not income, it is an expense or loss. Section 3119.01(C)(9)(a) specifically

includes “depreciation expenses of business equipment” in its definition of “[o]rdinary and

necessary expenses incurred in generating gross receipts[.]”1      There is no language in the

definition of “[g]ross income” or “[n]onrecurring or unsustainable income or cash flow item”

that would suggest that the depreciation of assets constitutes income. Based on the argument in



       1
          Mr. Ferriot has not argued that the depreciation amount should have been excluded
from his income because his income was “[s]elf-generated income” under Section
3119.01(C)(13), which excludes ordinary and necessary expenses incurred in generating gross
receipts such as depreciation.
                                                 4


Father’s appellate brief, we cannot conclude that the trial court erred when it included his

business’s $8,287 depreciation expense in his income. Father’s third assignment of error is

overruled.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY RULING THAT MR. FERRIOT SHOULD
       BE THE CHILD SUPPORT OBLIGOR, SUCH A RULING WAS
       UNREASONABLE, ARBITRARY AND CAPRICIOUS.

                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED BY FAILING TO GRANT MR. FERRIOT A
       DEVIATION IN CHILD SUPPORT BASED ON EVIDENCE NOT FOUND IN
       THE RECORD.

       {¶7}    Father argues that the trial court incorrectly made him the obligor parent even

though he has as much time with the children as Mother and makes less than her. He also argues

that, even if the court did not err in naming him the obligor, it should have deviated the amount

of child support he owes in light of the amount of time he spends with the children.

       {¶8}    In general, “a trial court’s decision regarding child support obligations falls within

the discretion of the trial court and will not be disturbed absent a showing of an abuse of

discretion.” Pauly v. Pauly, 80 Ohio St. 3d 386, 390 (1997). An abuse of discretion is more than

an error of judgment; it connotes a decision that is unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). If the issue on appeal, however, “is

whether the trial court correctly applied the child support statute, this Court employs a de novo

standard of review.” Michaels v. Saunders, 9th Dist. Lorain No. 14CA010604, 2015-Ohio-3172,

¶ 15. In addition, “an appellate court reviews the factual findings to support that award under a

manifest-weight-of-the-evidence standard.” Havrilla v. Havrilla, 9th Dist. Summit No. 27064,
                                                   5


2014-Ohio-2747, ¶ 13, quoting Wallace v. Wallace, 195 Ohio App. 3d 314, 2011-Ohio-4487, ¶

10 (9th Dist.).

        {¶9}      Father argues that the trial court supported its decision with findings of fact that

are not supported by the record. In the magistrate’s initial decision, she did not explain why

Father would be the obligor. She did find that the amount that the worksheet calculated for

Father was “just, reasonable, and in the best interest of the children.” She also explained that she

had considered a downward deviation, but decided against it because Father benefits from shared

living expenses with his employed wife and defrays some of his expenses with his business

accounts.

        {¶10} Father objected to the magistrate’s decision, arguing that there was no evidence

that his wife contributed to his living expenses and that Mother also has shared living expenses

with her fiancé. He also argued that the minimal personal expenses that his business pays for

him does not come close to making up for the disparity in the parties’ income. He further argued

that he should not have to pay Mother when she has a higher income and more disposable cash

than him.

        {¶11} The trial court overruled Father’s objections, noting that equal parenting time

alone does not mandate a deviation in child support. It also noted that Father’s business records

were “not a model of clarity.” In rejecting Father’s objection about shared living expenses, the

court explained that the magistrate’s income determination was only based on his draw, his

company’s profits, capital gains, and depreciation. It also “note[d] that the salary paid by

[Father] to his current wife is almost three times the amount of [his] draw.”

        {¶12} Upon review of the record, we note that there are inconsistencies in the findings

made when considering Father’s objections to the magistrate’s decision.              First, regarding
                                                6


Father’s shared-living-expenses objection, the record reflects that Father argued that the

magistrate should not have cited his shared living expenses as a reason for rejecting a downward

deviation in his child support obligation. He also argued that the magistrate’s child support

award would lead to an even greater disparity in their disposable cash.              The trial court

characterized the objections, however, as arguments challenging the magistrate’s initial income

calculation.

       {¶13} Second, the trial court found that Father pays his wife over $30,000. Father’s

current wife testified that she makes approximately $30,000 working at a restaurant. She further

testified that Father also pays her $300 a year to do his business’s bookkeeping. There is no

evidence in the record to suggest that Father pays his wife more than $300 a year.

       {¶14} In light of the foregoing concerning the basis of Father’s objections and the

testimony from the hearing, we cannot say that the trial court properly analyzed whether Father

should be the obligor spouse. We also cannot say that the trial court properly analyzed whether

it should deviate from the child-support-worksheet calculation. We conclude that the child

support award must be vacated, and this matter remanded to the trial court for further

consideration. Father’s second and fourth assignments of error are sustained.

                                               III.

       {¶15} Father’s second and fourth assignments of error are sustained. The judgment of

the Summit County Court of Common Pleas, Domestic Relations Division, is reversed, and this

matter is remanded for further proceedings consistent with this decision.

                                                                             Judgment reversed,
                                                                            and cause remanded.
                                                 7


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



WHITMORE, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

JOSEPH A. KACYON, Attorney at Law, for Appellant.

LYNDA HARVEY WILLIAMS, Attorney at Law, for Appellee.